Citation Nr: 1512308	
Decision Date: 03/23/15    Archive Date: 04/01/15

DOCKET NO.  03-11 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for a right knee disability, and if so, whether service connection is warranted.

2.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for a left knee disability, and if so, whether service connection is warranted.  

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder.  

4.  Entitlement to service connection for a stomach condition to include gastritis, and stomach ulcer. 

5.  Entitlement to service connection for prostate cancer. 

6.  Entitlement to service connection for bilateral elbow arthritis.  

7.  Entitlement to service connection for bilateral carpal tunnel syndrome.

8.  Entitlement to service connection for erectile dysfunction.  

9.  Entitlement to a rating in excess of 20 percent for left shoulder bursitis.

10.  Entitlement to a rating in excess of 40 percent for left upper extremity radiculopathy.

11.  Entitlement to a rating in excess of 20 percent for right upper extremity radiculopathy.

12.  Entitlement to a rating in excess of 30 percent for intervertebral disc syndrome (IVDS) and degenerative disc disease (DDD) of the cervical spine.

13.  Entitlement to an initial rating in excess of 10 percent for right shoulder arthritis.

14.  Entitlement to a disability rating in excess of 40 percent for a low back strain.  

15.  Entitlement to a disability rating in excess of 10 percent for dermatitis.

16.  Entitlement to an effective date prior to March 14, 2014 for the grant of service connection for right shoulder arthritis.


REPRESENTATION

Veteran represented by:	Kenneth L. LaVan, Attorney


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel
INTRODUCTION

The Veteran had active duty service from October 1974 to May 1977.  The issues on appeal come to the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

The issues of entitlement to a disability rating in excess of 40 percent for a low back strain, and entitlement to a disability rating in excess of 10 percent for dermatitis 
were remanded in March 2005, August 2006, October 2007, April 2009, January 2010, February 2012, and September 2014.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regarding most of the claims on appeal, remand is required for the issuance of a statement of the case (SOC).  When a notice of disagreement (NOD) has been filed, the AOJ must issue an SOC.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999) (noting that the filing of an NOD initiates the appeal process and requires VA to issue an SOC).

An August 2012 Notice of Disagreement was received in response to an August 2012 rating decision.  As such, the issues of whether there is new and material evidence to reopen claims of entitlement to service connection for right and left knee disabilities; entitlement to service connection for an acquired psychiatric disorder; entitlement to service connection for a stomach condition to include gastritis, and stomach ulcer; entitlement to a rating in excess of 20 percent for left shoulder bursitis; entitlement to a rating in excess of 40 percent for left upper extremity radiculopathy; entitlement to a rating in excess of 20 percent for right upper extremity radiculopathy; and entitlement to a rating in excess of 30 percent for IVDS and DDD of the cervical spine are remanded for the RO to issue a Statement of the Case.  The Veteran has requested a Decision Review Officer reconsider the claims.

Regarding the issue of entitlement to service connection for prostate cancer a May 2013 Notice of Disagreement was received in response to an April 2013 rating decision.  No SOC has yet been issued.  The Veteran has requested a Decision Review Officer review the claim.  

The issues of entitlement to service connection for bilateral elbow arthritis, bilateral carpal tunnel syndrome, and erectile dysfunction, an initial rating in excess of 10 percent for right shoulder arthritis, and an effective date earlier than March 14, 2014 were denied in a January 2015 rating decision.  A February 2015 Notice of Disagreement has been received and no SOC has yet been issued.  

Remand is required regarding the low back strain and dermatitis to provide the Veteran with a hearing.  Regarding the issues of entitlement to a disability rating in excess of 40 percent for a low back strain, and entitlement to a disability rating in excess of 10 percent for dermatitis, there has not been substantial compliance with the September 2014 remand directives.  Specifically, these issues were remanded to afford the Veteran a Board hearing at the RO.  No hearing has been scheduled, and a withdrawal of the hearing request is not of record, such that another remand is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Following any additional development deemed necessary, issue a Statement of the Case to the Veteran regarding the issues of:

(i) whether there is new and material evidence to reopen a claim of entitlement to service connection for right knee disability;

(ii) whether there is new and material evidence to reopen a claim of entitlement to service connection for a left knee disability;

(iii) entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder; 

(iv) entitlement to service connection for a stomach condition to include gastritis, and stomach ulcer;

(v) entitlement to service connection for prostate cancer;

(vi) entitlement to service connection for bilateral elbow arthritis;

(vii) entitlement to service connection for bilateral carpal tunnel syndrome;

(viii) entitlement to service connection for erectile dysfunction; 

(ix) entitlement to a rating in excess of 20 percent for left shoulder bursitis;
 
(x) entitlement to a rating in excess of 40 percent for left upper extremity radiculopathy; 

(xi) entitlement to a rating in excess of 20 percent for right upper extremity radiculopathy; 

(xii) entitlement to a rating in excess of 30 percent for IVDS and DDD of the cervical spine; and,

(xiii) entitlement to an initial rating in excess of 10 percent for right shoulder arthritis,

(xiv) entitlement to an effective date earlier than March 14, 2014 for the right shoulder arthritis.

2.  Advise the Veteran that he still needs to file a timely substantive appeal in response to the SOC to perfect an appeal to the Board concerning the claims.  38 C.F.R. 
§§ 20.200, 20.302(b) (2014).  Also advise him of the time limit for perfecting the appeal of this claim.  Only if he perfects an appeal of these additional claims should they be returned to the Board for further consideration.

3.  Schedule the appellant for a Board hearing regarding his claims for increased ratings for low back strain and dermatitis at the RO (either Travel Board or videoconference as the Veteran may elect).  The RO should notify the Veteran and his representative of the date, time and place of the hearing.  In the event the appellant withdraws his hearing request or fails to report for the hearing then the record should clearly document the same.  Otherwise, after the hearing is conducted, or the hearing request is withdrawn, or the Veteran fails to report for the hearing, the claims folder should be returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


